United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.B., Appellant
and
U.S. POSTAL SERVICE, CANTON
PROCESSING & DISTRIBUTION CENTER,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1663
Issued: December 15, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 27, 2008 appellant, through her attorney, filed a timely appeal from October 5,
2007 and May 1, 2008 merit decisions of the Office of Workers’ Compensation Programs
finding that she did not sustain a recurrence of disability. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that she sustained a recurrence of disability
on July 7, 2007 causally related to her February 3, 2006 employment injury.
FACTUAL HISTORY
On February 3, 2006 appellant, then a 41-year-old mail processing clerk, filed a traumatic
injury claim alleging that on that date she pulled a muscle in her upper right arm. She did not

stop work.1 On February 7, 2007 the Office accepted the claim for right shoulder sprain and
right shoulder impingement syndrome.2
By letter dated February 7, 2007, the Office noted that appellant informed the Office on
February 6, 2007 that she had a right shoulder tear and required surgery. It indicated that she
was “currently off work under another filing, which pertains to the lower back.” The Office
requested that appellant submit a reasoned medical report addressing how the diagnosed
conditions of bursitis and a rotator cuff tear were employment related and an opinion regarding
any request for surgery.
On July 25, 2007 Dr. Jeffrey S. Dulik, an osteopath, reviewed appellant’s complaints of
right arm pain along the biceps and numbness and tingling in the right hand. Appellant related
that she “picked up something yesterday at work and she felt as through the shoulder popped out
of [the] socket.” Dr. Dulik noted that she currently performed her full employment duties. He
diagnosed peripheral enthesopathies and allied syndromes of the right shoulder and a sprain and
strain of the acromioclavicular (AC) joint of the right shoulder and upper arm. Dr. Dulik opined
that appellant could work with restrictions on repetitive use of the right shoulder and overhead
use of the right arm. He opined that she “has aggravated the shoulder to what she has had
before.”
On July 26, 2007 appellant filed a recurrence of disability claim on July 5, 2007 causally
related to her February 2006 work injury. She contended that she was limited upon returning to
work after her original injury because occasionally she could not reach overhead. Appellant
stopped work on July 7, 2007.
By letter dated August 2, 2007, the Office noted that appellant performed her usual
employment following her work injury. It informed her of the definition of a recurrence of
disability and requested that she submit additional factual and medical information supporting
her alleged recurrence of disability.
In a letter to the Office dated August 27, 2007, Dr. Dulik noted that he had treated
appellant since February 7, 2006 for a shoulder injury sustained at work due to heavy lifting. He
last treated her on July 25, 2007 for complaints of numbness in her right hand and pain with
overhead activities. At that time appellant related that she had lifted something at work the
previous day and “felt as through her right shoulder popped out of socket. Dr. Dulik provided
findings on examination and concluded:
“It is my professional medical opinion within a reasonable degree of medical
certainty that [appellant] sustained an AC joint sprain … and impingement
syndrome … of the right shoulder as a result of her injury on February 3, 2006
and continues with symptoms from this injury.
1

A magnetic resonance imaging (MRI) scan study obtained on August 11, 2006 revealed a partial distal
supraspinatus tendon tear, mild impingement, mild bursitis and a small degenerative cyst.
2

In February 7, 2007 letters, the Office indicated that it had originally processed the claim as a minor injury with
no time lost and expenses not to exceed $1,500.00.

2

“[Appellant] was returned to work with light[-]duty restrictions of no overhead
activity and no repetitive motion of the right shoulder until she has the
recommended EMG [electromogram] of the right upper extremity.”
On August 29, 2007 Dr. Dulik discussed appellant’s complaints of increased right
shoulder pain radiating into her wrist and noted that she worked light duty without sufficient
assistance. He diagnosed right peripheral entheospathies, a partial, right nontraumatic rotator
cuff tear and right shoulder and upper arm sprains and strains. Dr. Dulik found that appellant
required activity modification. On September 14, 2007 he noted that the EMG showed carpal
tunnel syndrome unrelated to her workers’ compensation case. Dr. Dulik recommended
arthroscopic surgery on the shoulder.
By decision dated October 25, 2007, the Office found that appellant had not established
that she sustained an employment-related recurrence of disability beginning July 7, 2007. It
noted that she had not responded to its request for further factual information and also did not
submit rationalized medical evidence showing that she as unable to work as of July 7, 2007.
In a disability certificate dated September 26, 2007, received by the Office on
October 31, 2007, Dr. Dulik found that appellant could work with restrictions on reaching over
shoulder level, repetitive motion and lifting over 25 pounds. On November 5, 2007 Dr. Dulik
performed a right shoulder arthroscopic subacromial decompression and rotator cuff repair.
On November 23, 2007 appellant, through her attorney, requested an oral hearing. On
February 12, 2008 Dr. Dulik found that appellant could continue with work restrictions of no
right arm use for six weeks. He stated, “Discussed with [her] that after review of her previous
notes from February 2006 that her shoulder injury was related to the workers’ compensation
injury after she was lifting a heavy object at work.” In a letter dated February 13, 2008,
Dr. Dulik related that appellant’s rotator cuff tear, AC joint sprain and right shoulder
impingement syndrome resulted from the heavy lifting mechanism of injury sustained
February 3, 2006. On February 26, 2008 the Office issued appellant compensation for total
disability beginning November 5, 2007. Appellant returned to work with restrictions on
February 25, 2008.
At the hearing, held on March 11, 2008, appellant related that she performed her regular
job following her February 3, 2006 work injury. She experienced pain performing her duties. In
early 2007, appellant’s physician placed her on limited duty. She related that when she filed her
CA-2a form she was “back doing [her] normal job.” Appellant lifted a bag on July 24, 2007 and
felt her arm pop.
By decision dated May 1, 2008, the Office hearing representative affirmed the
October 25, 2007 decision. He found that the medical evidence did not establish that she was
disabled due to her work injury beginning July 7, 2007 and that the evidence did not show that
her light-duty employment changed such that she was unable to perform her duties. The hearing
representative recommended that the Office expand acceptance of the claim to include a right
rotator cuff tear.

3

LEGAL PRECEDENT
When an appellant claims a recurrence of disability due to an accepted employmentrelated injury, she has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the recurrence of disability is causally related to the original injury.
This burden includes the necessity of furnishing evidence from a qualified physician, who on the
basis of a complete and accurate factual and medical history, concludes that the condition is
causally related to the employment injury and supports this conclusion with sound medical
reasoning.3
Section 10.5(x) of the Office’s regulations provides in pertinent part:
“Recurrence of disability means an inability to work after an employee has
returned to work caused by a spontaneous change in a medical condition which
had resulted from a previous injury or illness without an intervening injury or new
exposure to the work environment that caused the illness.”4
Office procedures state that a recurrence of disability includes a work stoppage caused by
a spontaneous material change, demonstrated by objective findings, in the medical condition that
resulted from a previous injury or occupational illness without an intervening injury or new
exposure to factors causing the original illness. It does not include a condition that results from a
new injury, even if it involves the same part of the body previously injured. Office procedures
further state: “If a new work-related injury or exposure occurs, Form CA-1 [notice of traumatic
injury] or Form CA-2 [notice of occupational disease or illness] should be completed
accordingly.”5
ANALYSIS
The Office accepted that appellant sustained right shoulder sprain and right shoulder
impingement syndrome due to a February 3, 2006 employment injury. Appellant continued
working at her usual employment following her injury. At the hearing, she related that she
worked limited duty in early 2007 but had resumed her usual employment at the time she filed
her notice of recurrence of disability in July 2007.6 Appellant alleged that she stopped work on
July 7, 2007 causally related to her February 3, 2006 employment injury.
The medical evidence is insufficient to establish that appellant was unable to work from
July 7 to November 5, 2007, due to her accepted February 3, 2006 employment injury.7
3

Ricky S. Storms, 52 ECAB 349 (2001).

4

20 C.F.R. § 10.5(x).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.3(b)(2)(e) (May 1997).

6

On a notice of recurrence of disability, appellant indicated that she was occasionally restricted from reaching
overhead due to her work injury.
7

Appellant underwent arthroscopic surgery on November 5, 2007. The Office paid her compensation for total
disability beginning that date.

4

Dr. Dulik evaluated appellant on July 25, 2007 for complaints of right arm pain and tingling in
the right hand. Appellant related that the day before at work she picked up an item and “felt as
though the shoulder popped out of [the] socket.” Dr. Dulik diagnosed peripheral enthesopathies
and allied syndromes of the right shoulder and a sprain and strain of the AC joint of the right
shoulder and upper arm. He found that she could work if she did not use her right shoulder for
repetitive and overhead use. Dr. Dulik opined that appellant “has aggravated the shoulder to
what she has had before.” A recurrence of disability, however, is a spontaneous material change
in a claimant’s injury-related condition without intervening injury.8 Dr. Dulik’s description of
appellant experiencing a pop in her arm after lifting at work on July 24, 2007 and his subsequent
finding that she aggravated her shoulder condition implicates a possible new injury rather than
supporting that she sustained a recurrence of disability. As he attributed her condition to a
possible new injury rather than a “spontaneous change” in her accepted condition, his opinion is
insufficient to meet her burden of proof.
On August 27, 2007 Dr. Dulik noted that he had treated appellant since February 7, 2006
for a shoulder injury sustained at work due to heavy lifting. He evaluated her on July 25, 2007
for complaints of pain after picking something up the day prior at work. Appellant “felt as
though her right shoulder popped out of socket.” Dr. Dulik attributed appellant’s AC joint sprain
and impingement syndrome to her February 3, 2006 work injury. He found that she could
perform limited-duty work pending diagnostic studies. As noted, however, appellant must show
a “spontaneous material change demonstrated by objective findings in the medical condition that
resulted from a previous injury or occupational illness without an intervening injury or exposure
to new factors causing the original illness.”9 Dr. Dulik described a possible new work injury on
July 24, 2007 rather than finding that appellant experienced a spontaneous worsening of her
accepted condition. Additionally, he did not provide any rationale for his finding that she was
unable to perform her usual employment.10 Consequently, Dr. Dulik’s opinion is of diminished
probative value.
On August 29, 2007 Dr. Dulik listed findings on examination and diagnosed right
peripheral entheospathies, a partial, right nontraumatic rotator cuff tear and right shoulder and
upper arm sprains and strains. In a September 26, 2007 progress report, he listed work
restrictions of no reaching over shoulder level, performing repetitive motion or lifting over
25 pounds.11 Dr. Dulik did not, however, specifically address the cause of the diagnosed
conditions and work restrictions. Medical evidence that does not offer any opinion regarding the
cause of an employee’s condition is of diminished probative value on the issue of causal
relationship.12
8

20 C.F.R. § 10.5(x).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.3(b) (January 1995).

10

Richard A. Neidert, 57 ECAB 474 (2006) (medical reports not containing rationale on causal relation are
entitled to little probative value and are generally insufficient to meet an employee’s burden of proof).
11

The remaining reports from Dr. Dulik address appellant’s condition and disability after her November 5, 2007
shoulder surgery.
12

Conard Hightower, 54 ECAB 796 (2003).

5

An award of compensation may not be based on a claimant’s own belief that there is
causal relationship between her claimed condition and her employment.13 Appellant has the
burden to furnish medical evidence from a physician who, on the basis of a complete and
accurate factual history, concludes that the condition is causally related to the employment injury
and supports that conclusion with sound medical rationale.14 She failed to submit such evidence
in this case and, therefore, has failed to discharge her burden of proof to establish that she
sustained a recurrence of disability on July 7, 2007 due to her February 3, 2006 employment
injury.
CONCLUSION
The Board finds that appellant has not established that she sustained a recurrence of
disability on July 7, 2007 causally related to her February 3, 2006 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated May 1, 2008 and October 5, 2007 are affirmed.
Issued: December 15, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

13

Robert A. Boyle, 54 ECAB 381 (2003); Patricia J. Glenn, 53 ECAB 159 (2001).

14

Mary A. Ceglia, 55 ECAB 626 (2004).

6

